Exhibit 10.1


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 23, 2014 and is by and among BLACKHAWK NETWORK HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the financial institutions signatory
hereto as lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below, and when used herein each term defined in Section
1(d) hereof has the same meaning herein as provided in Section 1(d) hereof.
W I T N E S S E T H :
WHEREAS, the Borrower, the financial institutions party thereto (the “Existing
Lenders”) and the Administrative Agent are parties to a certain Credit Agreement
dated as of March 28, 2014, as amended by a First Amendment to Credit Agreement
dated as of September 24, 2014 (as so amended, the “Credit Agreement”); and
WHEREAS, the Borrower, the Administrative Agent and the undersigned Existing
Lenders wish to amend the Credit Agreement and certain other financial
institutions which are not Existing Lenders (the “New Lenders”) wish to join in
the Credit Agreement, all on the terms and conditions set forth herein;
WHEREAS, the Borrower has requested, and certain Existing Lenders and New
Lenders (collectively, as identified on Exhibit A hereto, the “Increasing
Lenders”) are willing to make available to the Borrower, additional Revolving
Credit Commitments and/or additional term loans, all on the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Amendments to Credit Agreement. Upon the Second Amendment Effective Date (as
defined below):
(a)The definitions of “Fee Letter”, “Loan Cap Amount”, “Term Loan”, “Term Loan
Amount,” “Term Loan Facility” and “Term Loan Lender” set forth in Section 1.1 of
the Credit Agreement are, respectively, hereby amended and restated in their
entirety to read as follows:
“Fee Letter” means (a) the separate fee letter agreement dated February 18, 2014
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, (b) the
separate fee letter agreement dated February 18, 2014 among the Borrower,
Merrill Lynch, Pierce, Fenner & Smith

1

--------------------------------------------------------------------------------


Incorporated and Bank of America, N.A., (c) the separate fee letter dated
February 17, 2014 among the Borrower and SunTrust Robinson Humphrey, Inc., (d)
the joint fee letter agreement dated September 29, 2014 among the Borrower,
Wells Fargo, Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Bank of America, N.A., (e) the separate fee letter agreement
dated September 29, 2014 among the Borrower, SunTrust Robinson Humphrey, Inc.
and SunTrust Bank and (f) any letter between the Borrower and any Issuing Lender
(other than Wells Fargo) relating to certain fees payable to such Issuing Lender
in its capacity as such.
“Loan Cap Amount” means an amount equal to the sum of (a) $250,000,000 plus (b)
the amount of all increases in the Revolving Credit Commitment occurring after
the Second Amendment Effective Date which are applicable to the Loan Cap Amount
pursuant to Section 5.14 minus the amount of all reductions of the Revolving
Credit Commitment applicable to the Loan Cap Amount pursuant to Section 2.5(a).
“Term Loan” means any term loan made, or to be made, to the Borrower pursuant to
(a) Section 4.1, whether on the Closing Date or on a Delayed Draw Date or (b)
the Second Amendment or all such term loans described in clauses (a) and (b)
collectively, as the context requires.
“Term Loan Amount” means $225,000,000.
“Term Loan Facility” means, collectively, the term loan facility established
pursuant to Article IV and the term loan facility established pursuant to
Section 2 of the Second Amendment.
“Term Loan Lender” means any Lender that has a Term Loan outstanding to the
Borrower.
(b)The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is amended by (i) replacing the pricing grid therein with the pricing grid set
forth below and (ii) adding the following sentence as the last sentence of the
definition:
Notwithstanding anything to the contrary in this definition of Applicable
Margin, beginning on the Second Amendment Effective Date and continuing until
the delivery of the Officer’s Compliance Certificate in accordance with the
requirements of Section 8.2 for the fiscal quarter of the Borrower ending
January 3, 2015, the Applicable Margin shall be based on Pricing Level V.



2

--------------------------------------------------------------------------------


 
 
 
Revolving Credit Loans
Term Loans
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
LIBOR +
Base Rate +
I
Less than 1.00
0.20%
1.25%
0.25%
1.25%
0.25%
II
Greater than or equal to 1.00, but less than 1.50
0.25%
1.50%
0.50%
1.50%
0.50%
III
Greater than or equal to 1.50, but less than 2.00
0.30%
1.75%
0.75%
1.75%
0.75%
IV
Greater than or equal to 2.00, but less than 2.50
0.35%
2.00%
1.00%
2.00%
1.00%
V
Greater than or equal to 2.50, but less than 3.00
0.40%
2.25%
1.25%
2.25%
1.25%
VI
Greater than or equal to 3.00
0.45%
2.50%
1.50%
2.50%
1.50%





(c)The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is amended by (i) adding the following parenthetical immediately
before the colon in the fifth line of that definition:
(provided that the Parago Acquisition shall in any case be deemed a Permitted
Acquisition for all purposes of this Agreement)
and (ii) by amending and restating clause (g) thereof in its entirety to read as
follows:
(g)    the aggregate consideration (inclusive of assumed debt, deferred payments
and Capital Stock of the Borrower but exclusive of earn-outs) for any such
acquisition (or series of related acquisitions), together with all other
acquisitions consummated during the twelve (12) month period immediately
preceding such acquisition (other than the Parago Acquisition and any
acquisition that occurred prior to the Second Amendment Effective Date) is less
than $250,000,000 (excluding any portion of the acquisitions paid with the
proceeds from any Equity Issuance), and the aggregate consideration (inclusive
of assumed debt, deferred payments and Capital Stock of the Borrower but
exclusive of earn-outs) for any such acquisition (or series of related
acquisitions), together with all other acquisitions consummated during the term
of this Agreement (other than the Parago Acquisition and any acquisition that
occurred prior to the Second Amendment Effective Date) is less than $600,000,000
in the aggregate (excluding any portion of the acquisitions paid with the
proceeds from any Equity Issuance); and
(d)Section 1.1 of the Credit Agreement is amended by adding the following
definitions in appropriate alphabetical order:

3

--------------------------------------------------------------------------------


“Additional Term Loan” means a term loan made pursuant to Section 2 of the
Second Amendment.
“Additional Term Loan Amount” means $150,000,000.
“Parago” means Parago, Inc., a Delaware corporation.
“Parago Acquisition” means the Borrower’s acquisition by merger of all of the
capital stock of Parago pursuant to the Parago Acquisition Agreement.
“Parago Acquisition Date” means the date upon which the Parago Acquisition is
consummated.
“Parago Acquisition Agreement” means the Agreement and Plan of Merger dated as
of September 24, 2014 among the Borrower, Parago, BH Monarch Merger Sub, Inc.
and TH Lee Putnam Ventures, L.P., as seller representative, providing for the
Parago Acquisition, as amended by the First Amendment to Agreement and Plan of
Merger dated as of October 7, 2014 among the same parties.
“Second Amendment” means the Second Amendment to Credit Agreement dated as of
October 23, 2014 among the Borrower, the financial institutions signatory
thereto as lenders and the Administrative Agent.
“Second Amendment Effective Date” means October 23, 2014.
(e)Section 4.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
Section 4.3    Repayment of Term Loan. The Borrower shall repay the Term Loan on
the dates and in the installments specified in the table below, except as the
amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:



4

--------------------------------------------------------------------------------


PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
March 21, 2015
An amount equal to 5% of the Term Loan Amount (i.e., $11,250,000)
March 21, 2016
An amount equal to the sum of (a) 10% of the Term Loan Amount plus (b) 10% of
the Additional Term Loan Amount (i.e. $37,500,000 in the aggregate)
March 21, 2017
An amount equal to the sum of (a) 15% of the Term Loan Amount plus (b) 15% of
the Additional Term Loan Amount (i.e., $56,250,000 in the aggregate)



If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date. Notwithstanding anything
herein (including Sections 5.4 and 5.6 hereof), to the contrary, the March 21,
2015 principal payment referred to above shall be ratably applied exclusively to
the Term Loans described in clause (a) of the definition of “Term Loan” and
shall not be applied to any Additional Term Loan (and each Lender which is a
holder of an Additional Term Loan hereby consents (i) to such non-ratable
application and (ii) to any non-ratable application of optional prepayments of
the Term Loans made prior to March 21, 2015 resulting from application of such
prepayments in order of maturity to the remaining principal installments of the
Term Loan outstanding at the time of such optional prepayment pursuant to
Section 4.4.
(f)Section 5.3(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(b)    Ticking Fee. From the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Term Loan Lenders (other than any
Defaulting Lender), a non-refundable ticking fee (the “Ticking Fee”) at a rate
per annum equal to the higher of (i) .30% per annum and (ii) the Applicable
Margin for the Commitment Fee on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any) during the period commencing on the date hereof and
ending upon the earlier of the expiry or termination of the Term Loan Commitment
(which the parties acknowledge occurred on September 26, 2014). The Ticking Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of

5

--------------------------------------------------------------------------------


this Agreement commencing June 30, 2014 and on the Delayed Draw Termination
Date. The Ticking Fee shall be distributed by the Administrative Agent to the
Term Loan Lenders (other than any Defaulting Lender) pro rata in accordance with
such Term Loan Lenders’ respective Term Loan Percentages.
(g)Section 5.11 of the Credit Agreement is amended by adding the following
sentence as a new clause (j):
(j)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans outstanding under this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(h)Section 5.14 of the Credit Agreement is amended to replace the reference to
“$50,000,000” in the second line of the proviso to clause (a) thereof with a
reference to “$100,000,000” and to add a new Section 5.14(d) reading as follows:
(d)    The parties acknowledge and agree that the $50,000,000 of incremental
Revolving Credit Commitments made available to the Borrower pursuant to the
Second Amendment constitutes a utilization of the incremental availability
contemplated by this Section 5.14 such that, after giving effect to that
utilization, the aggregate amount of Incremental Revolving Credit Commitments
remaining which may be sought or obtained pursuant to this Section 5.14 after
the Second Amendment Effective Date is $50,000,000.
(i)Section 9.10(a) of the Credit Agreement is amended by adding the following
sentence as the final sentence thereof:
Notwithstanding the foregoing, with respect to the Parago Acquisition, the
reference above to “within thirty (30) days (or such greater number of days to
which the Administrative Amount may agree)” shall be deemed to be a reference to
“within five (5) Business Days (or such greater number of days to which the
Administrative Amount may agree)”.
(j)Section 9.10(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(b)    Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a first-tier Material Foreign Subsidiary of the
Borrower, and promptly thereafter (and in any event within forty-five (45) days
after notification), at the request of the Administrative Agent, cause (i) the
Borrower or the applicable Subsidiary to deliver to the Administrative Agent
Security Documents pledging sixty-five percent (65%)

6

--------------------------------------------------------------------------------


of the total outstanding voting Capital Stock (and one hundred percent (100%) of
the non-voting Capital Stock) of any such new first tier Foreign Subsidiary (or,
solely in the case of a Foreign Subsidiary required to become a Subsidiary
Guarantor pursuant to clause (ii) below, one hundred percent (100%) of the
Capital Stock of any such new first tier Foreign Subsidiary) and a consent
thereto executed by such new Foreign Subsidiary (including, without limitation,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such new Foreign Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof), (ii) such Person to become a Subsidiary Guarantor
by delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose (provided this clause (ii) shall not be
applicable with respect to any Material Foreign Subsidiary for so long as such
guaranty would have material adverse tax consequences for the Borrower or any
other Credit Party or would result in a violation of Applicable Laws), (iii)
such Person to deliver to the Administrative Agent such documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent (it being understood that no first-tier Material Foreign
Subsidiary shall be required to execute the Collateral Agreement as a “Grantor”
unless it is also required to become a Subsidiary Guarantor pursuant to the
foregoing clause (ii) and, in any event, shall not be required to deliver
foreign law security documentation except as requested by the Required Lenders),
(iv) such Person to deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with regard to
such Person and (v) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Solely for purposes of this Section 9.10(b) and the definition of “Subsidiary
Guarantors”, (i) an Excluded Domestic Subsidiary which is a Material Domestic
Subsidiary shall be deemed to be a first-tier Material Foreign Subsidiary and
(ii) a Material Foreign Subsidiary the Capital Stock of which is owned by an
Excluded Domestic Subsidiary shall not be deemed to be a first-tier Material
Foreign Subsidiary. Notwithstanding the foregoing, with respect to the Parago
Acquisition, the reference above to “within forty-five (45) days” shall be
deemed to be a reference to “within ten (10) Business Days (or such greater
number of days to which the Administrative Amount may agree)”. The documentation
which such Person may be required to deliver pursuant to clause (iii) above (and
which shall be an alternative to the documentation required to be delivered
pursuant to clause (i) above) shall include, with respect to uncertificated
Capital Stock of a Foreign Subsidiary, such executed

7

--------------------------------------------------------------------------------


foreign law pledge documentation as the Administrative Agent shall reasonably
request (it being understood that, where customary under the applicable foreign
law, such pledge documentation may incorporate the concept of “parallel debt” to
facilitate the granting of a foreign law Lien upon such Capital Stock).  Such
pledge documentation and parallel debt shall be permitted hereby, and Wells
Fargo shall be authorized to enter into such documentation and to make customary
parallel debt acknowledgments on behalf of the Lenders thereunder and, in doing
so, shall be entitled to the protections and indemnification of the
Administrative Agent hereunder.
(k)Section 10.1 of the Credit Agreement is amended and restated in its entirety
to read as follows:
Section 10.1    Consolidated Total Leverage Ratio. As of the last day of any
fiscal quarter ending on any date after the Closing Date and prior to the Second
Amendment Effective Date, permit the Consolidated Total Leverage Ratio to be
greater than 2.75 to 1.00; or permit the Consolidated Total Leverage Ratio to be
(a) greater than 3.50 to 1.00 as of the last day of any fiscal quarter ending on
or after the Parago Acquisition Date and on or prior to the last day of the
Borrower’s second fiscal quarter in its fiscal year 2015; (b) greater than 3.25
to 1.00 as of the last day of the Borrower’s third or fourth fiscal quarter in
its fiscal year 2015; or (c) greater than 3.0 to 1.00 as of the last day of the
Borrower’s first fiscal quarter in its fiscal year 2016 or as of the last day of
any subsequent fiscal quarter of the Borrower.
(l)Section 11.3(f) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(f)    Investments by the Borrower or any Subsidiary thereof in the form of
(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of a Subsidiary Guarantor or becomes (whether or
not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor in the
manner contemplated by Section 9.10 and (ii) Permitted Acquisitions to the
extent that any Person or Property acquired in such acquisition does not become
a Subsidiary Guarantor or a part of a Subsidiary Guarantor in an aggregate
amount not to exceed at any time $100,000,000;
(m)Section 11.3(i) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(i)    other additional Investments not otherwise permitted pursuant to this
Section not exceeding $50,000,000 in the aggregate in any Fiscal Year.

8

--------------------------------------------------------------------------------


(n)Section 11.6(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(b)    any Subsidiary of the Borrower may pay dividends or make distributions to
the Borrower or any Subsidiary Guarantor or ratably to all holders of its
outstanding Qualified Capital Stock.
(o)Section 11.6(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make other Restricted Payments;
provided that if at any time, the Consolidated Total Leverage Ratio as of the
last day of the most recently ended fiscal period for which financial statements
have been delivered pursuant to Section 8.1(a) or (b), calculated on a Pro Forma
Basis (as if such Restricted Payment had been made and any related Indebtedness
incurred on such day), is (A) greater than 2.25 to 1.00 but less than or equal
to 3.00 to 1.00, then the Borrower may not make any Restricted Payment which,
when added to all other Restricted Payments made in reliance upon this Section
11.6(d) in any calendar year, exceeds $40,000,000 in such calendar year or (B)
greater than 3.0 to 1.00, then the Borrower may not make any Restricted Payment
which, when added to all other Restricted Payments made in reliance upon this
Section 11.6(d) in any calendar year, exceeds $20,000,000 in such calendar year.
(p)Schedule 1.2 to the Credit Agreement is amended and restated in its entirety
to read as set forth on Exhibit B hereto.
(q)Item 3 on Schedule 11.3 to the Credit Agreement and its counterpart on
Schedule 7.21 to the Credit Agreement are amended by replacing the third and
fourth sentences thereof with the following:
Under this structure, Blackhawk Network, Inc. anticipates distributing the Note
and approximately $10,000,000 of cash (the “Cash”) to the Borrower, which in
turn will contribute the Note and Cash to a newly-formed Luxembourg entity in
exchange for convertible preferred equity certificates.  The new Luxembourg
entity will be a wholly-owned subsidiary of the Borrower and will acquire
Blackhawk Network Germany GmbH and its subsidiaries from BH Network Holdings
(Europe) B.V. for approximately $10,000,000.
(r)Footnote 10 to Schedule I of Exhibit G to the Credit Agreement (Form of
Assignment and Assumption) is amended in its entirety to read as follows:
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving

9

--------------------------------------------------------------------------------


Credit Commitment,” “Term Loan Commitment,” etc.). In the case of assignments of
Term Loans prior to March 21, 2015, indicate whether Term Loan being assigned is
a Term Loan as described in clause (a) of the definition thereof or a Term Loan
as described in clause (b) of the definition thereof.
2.Term Loans, Etc.
(a)Subject to the terms and conditions set forth herein, each Increasing Lender
severally agrees to make a term loan to the Borrower on the Second Amendment
Effective Date in the amount set forth opposite its name on Exhibit A hereto
under the heading “Incremental Term Loan Amount”. Subject to Section 2(b) below,
the procedure for making such term loans shall be as set forth in Section 4.2(b)
of the Credit Agreement, the terms of which section are incorporated herein
mutatis mutandis.
(b)Each term loan made pursuant to Section 2(a) hereof shall be made
simultaneously as, at the Borrower’s option, either a Base Rate Loan or (subject
to advance notice acceptable to the Administrative Agent) a LIBOR Rate Loan with
an initial Interest Period of one month (and all such term loans shall be on the
same interest rate basis).  At the time of such borrowing of term loans pursuant
to Section 2(a) hereof, the Interest Period applicable to all previously-made
Term Loans which are outstanding shall be terminated and such Term Loans shall
continue on the same interest rate basis as the term loans made pursuant to
Section 2(a) hereof.
(c)The failure of any Increasing Lender to make any term loan required to be
made by it pursuant to Section 2(a) hereof shall not relieve any other
Increasing Lender of its obligations hereunder; provided, that the commitment of
each Increasing Lender to make a term loan pursuant to Section 2(a) hereof is
several and no Increasing Lender shall be responsible for any other Increasing
Lender’s failure to make a term loan.
(d)Each term loan made pursuant to Section 2(a) hereof shall constitute a “Term
Loan” for all purposes of the Credit Agreement from and after the Second
Amendment Effective Date and rank pari passu in all respects (other than as
provided in Section 4.3 of the Credit Agreement as amended hereby) with all
other Term Loans, regardless of when made.
(e)No amount of any term loan made pursuant to Section 2(a) hereof which is
repaid or prepaid by the Borrower may be reborrowed.
3.Representations and Warranties. The Borrower hereby represents and warrants
that:
(a)The Borrower has the right, power and authority to execute, deliver and
perform its obligations under this Amendment and has taken all necessary
corporate and other action to authorize the same. This Amendment has been duly
executed and delivered by the duly authorized officers of the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and by general principles of equity.

10

--------------------------------------------------------------------------------


(b)Both immediately before and immediately after giving effect to this
Amendment, the consummation of the transactions contemplated by the Parago
Acquisition Agreement and the Extensions of Credit being made on the Second
Amendment Effective Date, each of the representations and warranties contained
in the Credit Agreement is true and correct in all material respects on and as
of such date as if made on such date, except for (i) any representation or
warranty qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects, and (ii)
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true and correct as of such earlier date.
(c)Both immediately before and immediately after giving effect to this
Amendment, the consummation of the transactions contemplated by the Parago
Acquisition Agreement and the Extensions of Credit being made on the Second
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.
4.Effectiveness. This Amendment shall become effective, and the “Second
Amendment Effective Date” shall be deemed to have occurred, upon the occurrence
or satisfaction of each of the events and conditions below:
(a)the execution and delivery hereof by the Borrower, the Administrative Agent,
the Required Lenders (without regard to whether it has been executed and
delivered by all the Lenders) and each of the Increasing Lenders;
(b)the execution and delivery by the Subsidiary Guarantors of an Affirmation of
Guaranty and Loan Documents in the form of Exhibit C hereto;
(c)the execution and delivery by the Borrower, for the benefit of each Lender
requesting the same at least three (3) Business Days prior to the Second
Amendment Effective Date, of a Revolving Credit Note or Term Loan Note, as
applicable, reflecting the increased Revolving Credit Commitment or term loan
principal amount, as applicable, of such Lender resulting herefrom;
(d)the Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of the Borrower certifying that (i) since March 28,
2014 there has been no change in the certificate of incorporation of the
Borrower or the Borrower’s bylaws, and (ii) attached thereto is a true, correct
and complete copy of (A) resolutions duly adopted by the board of directors (or
other governing body) of the Borrower authorizing the transactions contemplated
hereunder and the execution, delivery and performance of this Amendment and (B)
certificates as of a recent date of the good standing of each of the Borrower
and Parago under the laws of its jurisdiction of organization;
(e)the Administrative Agent shall have received a favorable opinion of Pillsbury
Winthrop Shaw Pittman LLP, special counsel to the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Borrower, this
Amendment and such other matters as the Administrative Agent shall reasonably
request;
(f)the Lenders shall have received (i) satisfactory audited consolidated
financial statements of Parago for the two (2) most recent fiscal years ended
prior to the Closing Date as to

11

--------------------------------------------------------------------------------


which such financial statements are available as of the Closing Date and (ii)
satisfactory unaudited interim consolidated financial statements of Parago for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available as of the Closing Date (the most recent such
quarterly period being the “Reference Quarter”);
(g)the Administrative Agent shall have received with respect to the Borrower and
its subsidiaries (including Parago and its Subsidiaries) (i) satisfactory pro
forma financial statements as of the end of the Reference Quarter giving effect
to the Parago Acquisition and the financing contemplated hereunder, (ii)
satisfactory projections for the Borrower through the Borrower’s fiscal year
2016, (iii) satisfactory projections for Parago through its fiscal year 2018 and
(iv) such other information as the Administrative Agent may reasonably request
to confirm the tax, legal and business assumptions made therein;
(h)the Administrative Agent (or its counsel) shall have received a certificate
of a Responsible Officer of the Borrower dated the Second Amendment Effective
Date, (i) certifying that the conditions set forth in Sections 6.2(a) and (b) of
the Credit Agreement are satisfied with respect to the Extensions of Credit to
occur on the Second Amendment Effective Date, (ii) certifying that, after giving
effect to the consummation of the transactions contemplated by the Parago
Acquisition Agreement, (A) Parago, Parago Services Corp. (a Maryland
corporation) and Parago Promotional Services, Inc. (a Maryland corporation) will
be Material Domestic Subsidiaries, (B) Parago UK Limited (a corporation
organized under the laws of England and Wales) will be a Material Foreign
Subsidiary, and (C) no other Subsidiary of Parago will be a Material Domestic
Subsidiary or a Material Foreign Subsidiary, (iii) certifying that a true and
correct electronic copy of the Parago Acquisition Agreement, all amendments or
waivers of the terms thereof and all consents by the parties thereto delivered
with respect thereto has been separately delivered to the Administrative Agent,
(iv) certifying that the conditions set forth in Section 4(k), (m), (n) and (o)
have been satisfied and (v) demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the Borrower is in compliance
with the financial covenants set forth in Article X of the Credit Agreement
(based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable) both before and after giving effect (on
a Pro Forma Basis) to (A) the increase in the Revolving Credit Commitment
effected hereby, (B) the making of any Revolving Credit Loans on the date hereof
(with the increased amount of the Revolving Credit Commitment effected hereby
being deemed to be fully funded) and (C) the making of the Additional Term Loans
on the date hereof;
(i)the Administrative Agent shall have received evidence satisfactory to it
that, substantially concurrently with the effectiveness of this Amendment, the
Borrower is paying all accrued interest and fees owing pursuant to the Credit
Agreement and the full principal amount of all outstanding Revolving Loans, it
being understood that any such payments may be made out of the proceeds of Loans
made on the Second Amendment Effective Date;  
(j)the Administrative Agent and the Arrangers shall have received all fees and
other amounts required to be paid on or before the Second Amendment Effective
Date, including all expenses (including fees and disbursements of legal counsel
for the Administrative Agent) for which invoices have been presented on or prior
to the Second Amendment Effective Date;

12

--------------------------------------------------------------------------------


(k)no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Amendment or any of the other Loan
Documents or the consummation of the Parago Acquisition or the other
transactions contemplated hereby or thereby;
(l)the Administrative Agent shall have received reasonably satisfactory evidence
that the directors of Parago have approved the Parago Acquisition;
(m)the Parago Acquisition Agreement shall be in full force and effect, and
substantially concurrently with the effectiveness of this Amendment and the
funding of the Additional Term Loans, the acquisition by merger contemplated by
the Parago Acquisition Agreement shall be consummated in accordance with the
terms of the Parago Acquisition Agreement (but without giving effect to any
amendments, waivers or consents by the Borrower that are materially adverse to
the interests of the Lenders or the Arrangers in their respective capacities as
such, unless consented to by the Arrangers);
(n)since July 31, 2014 there shall have occurred no “Material Adverse Effect”
(as defined in the Parago Acquisition Agreement as in effect when initially
signed);
(o)there shall have occurred substantially concurrently with the effectiveness
of this Amendment the payment in full of all obligations for borrowed money of
Parago and its Subsidiaries, the termination of all related credit agreements
and the release of any liens securing such credit (and customary payoff letters
with respect thereto shall have been received by the Administrative Agent); and
(p)the Administrative Agent (or its counsel) shall have received, in form and
substance satisfactory to it, such additional certificates, documents and other
information as the Administrative Agent shall reasonably require.
5.References, Effect, Etc.
(a)Upon the effectiveness of this Amendment, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified by this Amendment. Except as
expressly amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.
(b)The parties agree that (i) the execution and delivery of this Amendment and
the satisfaction of the conditions to effectiveness set forth in Section 4 above
shall be deemed to satisfy the conditions set forth in Section 5.14 of the
Credit Agreement with respect to the incremental Revolving Credit Commitments
contemplated hereby, (ii) such incremental Revolving Credit Commitments shall be
deemed “Incremental Revolving Credit Commitments” for all purposes of the Credit
Agreement and shall be deemed to have been extended pursuant to and in
compliance with such Section and (iii) for purposes of Section 5.14 with respect
to such incremental Revolving Credit Commitments, the Second Amendment Effective
Date shall be deemed the “Increased Amount Date” and the Increasing Lenders
providing such incremental Revolving Credit

13

--------------------------------------------------------------------------------


Commitments shall be deemed “New Lenders”. The parties acknowledge that the
entire $50,000,000 of such Incremental Revolving Credit Commitments has been
allocated to the Loan Cap Amount (such allocation being reflected in the
amendment to the definition of Loan Cap Amount referenced in Section 1(a)
above), and no portion of such Incremental Revolving Commitments shall be
allocated to the Seasonal Adjustment Amount.
(c)Each New Lender shall, upon the Second Amendment Effective Date, become a
Lender under the Credit Agreement for all purposes thereof with the rights and
obligations attendant to such status.
(d)Each Lender party hereto hereby waives any entitlement under Section 5.9 of
the Credit Agreement to any and all amounts which would otherwise have been
payable thereunder in respect of the consummation on the Second Amendment
Effective Date of the transactions contemplated hereby.
6.No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of or consent to any provision of the Credit Agreement or any other Loan
Documents executed and/or delivered in connection therewith.
7.Existing Letter of Credit. Upon the Second Amendment Effective Date, that
certain letter of credit issued by Bank of America, N.A. in the amount of
$975,295.50 for the benefit of Commonwealth of Pennsylvania Treasury Department,
with an expiry date of December 31, 2015, shall be deemed to be a “Letter of
Credit” issued under the Credit Agreement as of the Second Amendment Effective
Date.
8.Counterparts. This Amendment may be executed in any number of counterparts
(and by the different parties hereto on separate counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
9.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401).
10.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
* * *



14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.


 
 
 
 
 
 
 








BLACKHAWK NETWORK HOLDINGS, INC.,
as Borrower
















By:


/s/ Jerry Ulrich








Name:


Jerry Ulrich








Title:


CFO & CAO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
 
 
 
 
 
 
 
 
By:
 
/s/ Brian Buck
 
 
 
 
Name:
 
Brian Buck
 
 
 
 
Title:
 
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























BANK OF AMERICA, N.A.
















By:


/s/ Russell McClymont








Name:


Russell McClymont








Title:


Sr. Vice President


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























SunTrust Bank
















By:


/s/ David Bennett








Name:


David Bennett








Title:


Director


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























BMO Harris Bank N.A.
















By:


/s/ Scott Ferris












Scott Ferris












Managing Director


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























MUFG Union Bank, N.A. f/k/a Union Bank, N.A.
















By:


/s/ Michael Gardner








Name:


Michael Gardner








Title:


Director


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
















 






Citibank, N.A.
















By:


/s/ Marina Donskaya








Name:


Marina Donskaya








Title:


VP


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























U.S. Bank National Association, as a Lender
















By:


/s/ Joyce P. Dorsett








Name:


Joyce P. Dorsett








Title:


Vice President


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























DEUTSCHE BANK AG NEW YORK BRANCH, as Lender
















By:


/s/ Kirk L. Tashjian








Name:


Kirk L. Tashjian








Title:


Vice President




































DEUTSCHE BANK AG NEW YORK BRANCH, as Lender


















By:


/s/ Peter Cucchiara








Name:


Peter Cucchiara








Title:


Vice President




































Address:








Deutsche Bank AG New York








60 Wall Street








New York, NY 10005-2836
















[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























RAYMOND JAMES BANK, N.A.
















By:


/s/ Scott G. Axelrod








Name:


Scott G. Axelrod








Title:


Vice President


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCATION
 
 
 
 
 
 
 
 
By:
 
/s. Matthew D. Meister
 
 
 
 
Name:
 
Matthew D. Meister
 
 
 
 
Title:
 
Assistant Vice President


[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
CREDIT SUISSE AG, Cayman Islands Branch
 
 
 
 
 
 
 
 
By:
 
/s/ Judy Smith
 
 
 
 
Name:
 
Judy Smith
 
 
 
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CREDIT SUISSE AG, Cayman Islands Branch
 
 
 
 
 
 
 
 
 
By:
 
/s/ D. Andrew Maletta
 
 
 
 
Name:
 
D. Andrew Maletta
 
 
 
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 




[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------
























GOLDMAN SACHS BANK USA
















By:


/s/ Nicole Ferry-Lacchia








Name:


Nichole Ferry-Lacchia








Title:


Authorized Signatory










[Signature Page to Blackhawk Network Holdings, Inc. Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------


EXHIBIT A
INCREMENTAL REVOLVING CREDIT COMMITMENTS
AND INCREMENTAL TERM LOAN AMOUNTS1 


Lender
Incremental Revolving Credit Commitment
Incremental Term Loan Amount
Total Incremental Revolving Credit Commitment/Incremental Term Loan Amount
Wells Fargo Bank, National Association
$7,500,000
$22,500,000
$30,000,000
Bank of America, N.A.
$7,500,000
$22,500,000
$30,000,000
SunTrust Bank
$7,500,000
$22,500,000
$30,000,000
BMO Harris Bank N.A.
$6,250,000
$18,750,000
$25,000,000
MUFG Union Bank, N.A.
$2,500,000
$7,500,000
$10,000,000
Citibank, N.A.
$2,500,000
$7,500,000
$10,000,000
U.S. Bank National Association
$2,500,000
$7,500,000
$10,000,000
Deutsche Bank AG New York Branch
$2,500,000
$7,500,000
$10,000,000
Raymond James Bank, N.A.
$2,500,000
$7,500,000
$10,000,000
PNC Bank, National Association
$6,250,000
$18,750,000
$25,000,000
Goldman Sachs Bank USA
$2,500,000
$7,500,000
$10,000,000
TOTAL
$50,000.000
$150,000,000
$200,000,000







































_____________________
1
Entities identified herein as having an Incremental Revolving Credit Commitment
and/or an Incremental Term Loan Amount are “Increasing Lenders”.


A-1

--------------------------------------------------------------------------------


EXHIBIT B
SCHEDULE 1.2
TO
CREDIT AGREEMENT
COMMITMENTS AND TERM LOAN OUTSTANDINGS
Lender
Revolving Credit Commitment 2
Initial Term Loan Commitment
Outstanding Term Loan Principal Balance.3
Wells Fargo Bank, National Association
$54,000,000
$38,500,000
$61,000,000
Bank of America, N.A.
$54,000,000
$38,500,000
$61,000,000
SunTrust Bank
$54,000,000
$38,500,000
$61,000,000
BMO Harris Bank N.A.
$43,000,000
$28,250,000
$47,000,000
MUFG Union Bank, N.A.
$36,000,000
$26,500,000
$34,000,000
Citibank, N.A.
$25,000,000
$17,500,000
$25,000,000
U.S. Bank National Association
$25,000,000
$17,500,000
$25,000,000
Deutsche Bank AG New York Branch
$16,750,000
$10,750,000
$18,250,000
Raymond James Bank, N.A.
$13,500,000
$9,000,000
$16,500,000
PNC Bank, National Association
$6,250,000
$0
$18,750,000
Credit Suisse AG, Cayman Islands Branch
$20,000,000
$0
$0
Goldman Sachs Bank USA
$2,500,000
$0
$7,500,000
TOTAL
$350,000,000
$225,000,000
$375,000,000

























_____________________
2
After giving effect to the Second Amendment and the Extensions of Credit on the
Second Amendment Effective Date.

3
After giving effect to the Second Amendment and the Extensions of Credit on the
Second Amendment Effective Date.


B-1

--------------------------------------------------------------------------------




EXHIBIT C
AFFIRMATION OF GUARANTY AND LOAN DOCUMENTS
Each of the undersigned (the “Subsidiary Guarantors”) hereby (i) acknowledges
receipt of a copy of that certain Second Amendment to Credit Agreement dated as
of the date hereof (the “Amendment”) among Blackhawk Network Holdings, Inc., the
lenders referred to therein and Wells Fargo Bank, National Association, as
Administrative Agent, relating to the “Credit Agreement” as defined therein (the
“Credit Agreement”), (ii) consents to the Amendment and each of the transactions
referenced therein, (iii) reaffirms its obligations under the Subsidiary
Guaranty Agreement and each other Loan Document to which it is a party and (iv)
agrees that all references in any such other Loan Document to the “Credit
Agreement” shall mean and be a reference to the Credit Agreement as amended by
the Amendment. Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings ascribed to such terms in the Credit Agreement, as
amended by the Amendment. Although the Subsidiary Guarantors have been informed
of the matters set forth herein and have acknowledged and consented to the same,
each Subsidiary Guarantor understands that neither the Administrative Agent nor
any Lender has any obligation to inform the Subsidiary Guarantors of such
matters in the future or to seek any Subsidiary Guarantor’s acknowledgment or
consent to future amendments or waivers, and nothing herein shall create such a
duty.
Dated as of October 23, 2014






















EWI HOLDINGS, INC.
















By:


/s/ Jerry Ulrich








Name:


Jerry Ulrich








Title:


Treasurer














 
 
 
 
 
 
 
 
 
 
 
CARDPOOL, INC.
 
 
 
 
 
 
 
 
 
 
 
By:


/s/ Jerry Ulrich
 
 
 
 
Name:


Jerry Ulrich
 
 
 
 
Title:


CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BLACKHAWK NETWORK, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jerry Ulrich
 
 
 
 
Name:
 
Jerry Ulrich
 
 
 
 
Title:
 
CFO & CAO





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
BLACKHAWK NETWORK CALIFORNIA, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Jerry Ulrich
 
 
 
 
Name:
 
Jerry Ulrich
 
 
 
 
Title:
 
CFO
 
 
 
 
 
 
 



